Citation Nr: 0611869	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic osteoarthritis of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic osteoarthritis of the right knee.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
Hepatitis C, continued the veteran's 20 percent evaluation 
for lumbar spine degenerative disc disease, and awarded the 
veteran service connection for post-traumatic osteoarthritis 
of the left and right knees with 10 percent evaluations for 
each knee.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in December 2005.  
A transcript of the hearing is of record.  In March 2001, and 
October 2005, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in December 2005.

During the veteran's December 2005 Board hearing, his 
representative raised the issues of entitlement to service 
connection for cirrhosis as secondary to service-connected 
PTSD, entitlement to service connection for a scar on the 
forearm as residual of a gunshot wound, and entitlement to an 
increased rating for a gunshot wound of the forearm.  These 
issues have not been considered by the RO and are referred to 
the RO for proper adjudication.

The issues of entitlement to service connection for Hepatitis 
C and entitlement to an evaluation in excess of 20 percent 
for lumbar spine degenerative disc disease are addressed 
herein, whereas the issues of entitlement to an initial 
evaluation in excess of 10 percent each for post-traumatic 
osteoarthritis of the right and left knees are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The competent evidence of record does not show that the 
veteran had Hepatitis C while in service, or that any current 
Hepatitis C is related to the veteran's service.

3.  Lumbar spine degenerative disc disease has been 
predominantly manifested by full range of motion, mild 
tenderness, mildly positive straight leg raising on the left, 
and no neurological deficits.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. § 3.1(k), 3.102, 3.303 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 1999 for service connection for 
Hepatitis C and in June 2002 for an increased evaluation for 
lumbar spine degenerative disc disease.  

An RO letter dated in March 2004, after the original 
adjudication of the claims, provided the veteran the notice 
required under the regulations.  This letter notified the 
veteran of his responsibility to submit evidence that showed 
that his Hepatitis C was related to service and that his 
lumbar spine degenerative disc disease was worse or had 
increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

The veteran asserts that he is entitled to service connection 
for Hepatitis C due to blood transfusions he received in 
service during surgery.  The Board finds that service 
connection for Hepatitis C is not warranted because there is 
no objective evidence showing blood transfusions in service, 
nor is there evidence showing that the veteran's Hepatitis C 
is related to service.

As such, the Board notes that the veteran's service medical 
records show that during service, in May 1970, he was 
admitted to the evacuation hospital in Vietnam for gun shot 
wounds of the left thigh and left forearm where debridement 
and irrigation were performed.  No neurovascular injury was 
sustained.  He was then transferred to the hospital in Japan 
in June 1970, for delayed primary closure.  His left anterior 
thigh wound subsequently became infected and some sutures 
were removed and the wound packed.  He was then evacuated to 
the Naval Hospital in Great Lakes, Illinois for further care.  
The final diagnosis was wound, gunshot, thigh and forearm, 
left.  Although the veteran has argued during the course of 
the appeal that he had blood transfusions after he was 
wounded and during his operation in service, the service 
medical records are void for any indication that blood 
transfusions were performed.  Further, the veteran's service 
medical records do not show that he had a diagnosis of 
hepatitis in service or any risk factors of Hepatitis C in 
service.

In addition, the Board notes that in March 1999, the veteran 
underwent a VA examination, wherein he reported receiving 
blood transfusions in service during surgery for his gun shot 
wounds.  He denied drug use, or contact with dirty needles.  
He reported no episodes of venereal disease or sexually 
transmitted disease and had no recollection of friends or 
relatives having hepatitis or yellow jaundice.  The diagnosis 
was Hepatitis C and the examiner opined that it was at least 
as likely as not that the veteran's Hepatitis C was a direct 
consequence of his blood transfusion obtained in the 
military.  Although this examiner opined that the veteran's 
Hepatitis C was a consequence of his blood transfusions in 
service, the examiner based his opinion from the veteran's 
report that he received blood transfusions in service.  It is 
not noted in the VA examination report that the VA examiner 
reviewed the veteran's claims folder, to include his service 
medical records.  The Court has held that a post service 
reference to injuries sustained in service without a review 
of service medical records is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1992).  As the March 
1999 VA examiner did not note that he reviewed the veteran's 
service medical records, this diagnosis creating the 
possibility of a nexus between an in-service blood 
transfusion and the current Hepatitis C disability is not 
considered competent medical evidence.

Finally, the remaining evidence of record does not show that 
the veteran was exposed to any risk factors of Hepatitis C in 
service or that his claimed Hepatitis C is related to his 
service.  VA outpatient medical records are of record, dated 
from 1979 to February 2000, which show that the veteran had 
been diagnosed with hepatitis.  Specifically, an April 1979 
VA outpatient medical record diagnosed the veteran with 
cirrhosis and alcoholic hepatitis superimposed.  This is the 
first evidence of a diagnosis of hepatitis.  Another April 
1979 VA outpatient medical record notes that the veteran 
reported receiving four blood transfusions in service; 
however, the diagnosis was hepatitis, probably alcoholic and 
does not relate his diagnosis to his service.  A January 1982 
VA outpatient record shows that the veteran was diagnosed 
with jaundice secondary to viral hepatitis; however, the 
examiner did not state that the veteran's viral hepatitis was 
related to an incident in service.  Laboratory studies 
performed during a VA hospitalization in February 1983 did 
not diagnose hepatitis C, nor was that disorder noted on the 
hospital summary.

A VA examination report dated in November 1999 shows that the 
veteran had a positive antibody test for Hepatitis C and it 
was the VA examiner's opinion that he had been exposed to 
Hepatitis C in the past; however, the veteran did not have 
active Hepatitis or liver disease at the present time.  An 
April 2003 VA examination report shows that the veteran 
reported having a tattoo placed on his left arm at the age of 
12.  He also reported receiving four units of blood during an 
operation during service.  The VA examiner noted that he had 
reviewed the veteran's claims folder.  After physical 
examination and diagnostic testing, the diagnosis was no 
Hepatitis C found and no liver cell disease.  .

As the veteran is not found to have been diagnosed with 
Hepatitis C in service, or to have been exposed to risk 
factors for Hepatitis C in service, the Board must find that 
the preponderance of the evidence is against his claim for 
entitlement to service connection for Hepatitis C, 
particularly in view of the fact that he does not presently 
have a diagnosis of hepatitis C.

Increased Rating

The veteran is currently has a 20 percent disabling for his 
lumbar spine degenerative disc disease.  In June 2002, he 
submitted a claim for a higher evaluation.  The medical 
evidence of record shows that an August 2001 private X-ray of 
the spine, requested by J.K., M.D., revealed mild 
degenerative disease at L1-L2 and L3-L4.  The alignment was 
normal and there were multiple retroperitoneal surgical 
clips.

A July 2002 magnetic resonance imaging (MRI) of the lumbar 
spine revealed disc bulging at L1-2 and L2-3.  In addition, 
the MRI revealed normal canal diameter and no foraminal 
impingement.  

A July 2002 letter from a private physician, C.H., M.D., 
shows that the veteran had back pain that radiated to the 
buttocks only.  It increased with walking after three or four 
blocks.  The physician noted that the veteran did not have 
much radiculopathy.

In January 2003, the veteran underwent a VA examination 
wherein he reported having increased pain in the lumbar spine 
area and pain with palpation in that area.  He had no pain 
going up and down his legs and had no loss of bladder or 
bowel function.  He also had no numbness or weakness.  The 
pain was isolated to the lower back and buttock area.  He had 
difficulty lifting heavy objects secondary to pain.  He also 
had difficulty bending.  Physical examination revealed a 
range of motion of the lumbar spine in flexion to 100 
degrees, with pain between 70 and 100 degrees; extension to 
30 degrees with pain from zero to 30 degrees; lateral flexion 
to 45 degrees bilaterally with pain from zero to 45 degrees; 
and, bilateral rotation to 45 degrees with pain from zero to 
45 degrees.  He had tenderness of the paraspinal muscles 
bilaterally, extending down to the posterior buttock region 
and these were tender to palpation.  There was no step off 
detected in the thoracic or lumbar spine.  He also had 
negative straight leg raises bilaterally.  Sensation was 
intact in the L1-S1 distribution bilaterally and his strength 
was normal in the L2-S1 distribution including the 
quadriceps.  In a seated position with the leg extended, the 
examiner could not break either the left or the right 
quadriceps.  The veteran had normal patella reflexes 
bilaterally and normal Achilles tendon reflexes bilaterally.  
He had downgoing toes with Babinski and no beats of clonus.  
The examiner noted the findings of the private MRI and X-ray 
studies as reported earlier in this decision.  The diagnosis 
was mild lumbosacral strain.  The examiner noted that there 
was no evidence of disc disease or neurologic problems.  He 
also opined that the veteran's lumbosacral strain was mild.

In March 2004, the veteran underwent a VA examination, 
wherein the veteran's complaints remained the same as 
previously noted for the January 2003 VA examination.  
Physical examination revealed that the veteran walked with a 
normal gait.  He was able to toe and heel raise.  He was able 
to the forward flex the lumbar spine to 90 degrees and was 
further limited by pain and stiffness at 90 degrees.  He was 
able to extend to 30 degrees without pain.  He was able to 
laterally flex the lumbar spine bilaterally to 45 degrees 
with no pain and was able to bilaterally rotate to 45 degrees 
without pain.  Ranges of motion during passive, active, and 
repetitive movements remained the same.  There was no 
limitation due to weakness, fatigability, incoordination or 
flare-ups and there was no effect of his lumbar spine 
disability on his usual occupation.  The examiner noted that 
the veteran had some mild tenderness to palpation along the 
paraspinal musculature on the left side.  There was no step-
off detected in the thoracolumbar spine.  The veteran had 
mildly positive straight leg raising in the left side in a 
seated position.  In regard to his lower extremities, he had 
good quadriceps, hamstrings, dorsiflexion, plantar flexion, 
extensor hallucis longus and flexor hallucis longus.  He had 
downgoing Babinski's bilaterally and good sensation in the L2 
through S1 nerve distribution.  He had normal deep tendon 
reflexes of the patellar and Achilles tendons bilaterally.  
He had no evidence of clonus or primitive reflexes.  The 
diagnosis was herniated disc L1-L2, L2-L3 with no 
neurological deficits.  An X-ray of the lumbar spine revealed 
mild degenerative disc disease at L1-L2, L2-L3, and he had 
evidence of osteoarthritis of his facet joints throughout his 
lumbar spine.  Otherwise, the lumbar spine was within normal 
limits.  The diagnosis was that the veteran had very mild low 
back pain.

In December 2005, the veteran testified during a Board 
hearing and stated that he had trouble moving his leg on the 
right side and the bottom of his leg hurt with shooting 
pains.  When he slept, the pain would wake him up and he had 
trouble being comfortable while sleeping.  When he would 
stand in a certain position for a while, he would get 
shooting pains in his back.  He had taken off work; however, 
some of the time had been for operations not associated with 
his low back disability.  He also stated that he did not have 
much range of motion in his back.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293 Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295 Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).



5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 20 percent for the veteran's 
lumbar spine degenerative disc disease is not warranted.  As 
such, the Board notes that the veteran had tenderness of the 
paraspinal muscles and mildly positive straight leg raising.  
Using the criteria in effect prior to September 23, 2002 for 
intervertebral disc syndrome, these symptoms would not allow 
for an evaluation in excess of 20 percent because he is not 
found to have severe recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As 
such, the veteran was noted to have no neurological deficits 
and he had full range of motion of the lumbar spine.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative joint disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  There is no medical evidence of 
record that shows the veteran required bed rest prescribed by 
a physician and treatment by a physician due to 
intervertebral disc syndrome.  Hence, consideration of the 
lumbar spine pathology under revised Diagnostic Code 5293 is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the criteria for disabilities of the lumbar spine in 
effect prior to September 26, 2003, and the rating criteria 
as amended in September 26, 2003, the veteran's disability 
does not meet the criteria for an evaluation in excess of 20 
percent.  As such, the veteran had full range of motion of 
the lumbar spine.  Therefore, his limitation of motion is not 
deemed to be severe, he was not found to have limitation of 
motion in forward flexion 30 degrees or less, nor was he 
found to have ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.



ORDER

1.  Entitlement to service connection for Hepatitis C is 
denied.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
claim for increased rating, including the effective date of 
an award.  Since all elements have not been addresses, this 
case must be remanded for proper notice pursuant to the 
holding in Dingess/Hartman.  

The Board notes that in May 2004, the RO awarded the veteran 
service connection for post-traumatic osteoarthritis of the 
left and right knees with a 10 percent evaluation for each 
knee.  In June 2004, the veteran's representative submitted a 
statement on behalf of the veteran voicing disagreement with 
the May 2004 RO rating decision regarding the rating assigned 
for the service-connected bilateral knee disorder.  The Board 
notes that a statement of the case (SOC) has not been 
promulgated for the issues of entitlement to an evaluation in 
excess of 10 percent each for post-traumatic osteoarthritis 
of the left and right knees.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (concluding that a claim based on a 
diagnosis of a new mental disorder is a new claim).  
Therefore, these issues are remanded for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO is to provide the veteran and 
his representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issues of 
entitlement to an initial evaluation in 
excess of 10 percent for post-traumatic 
osteoarthritis of the right knee and 
entitlement to an initial evaluation in 
excess of 10 percent for post-traumatic 
osteoarthritis of the left knee, in 
accordance with 38 C.F.R. § 19.29, unless 
those matters are resolved by granting 
the benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


